     Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 1 of 20




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION




FAIR FIGHT ACTION, INC., et al.,

     Plaintiffs,

     v.

BRAD RAFFENSPERGER, et al.,
                                              Civ. Act. No. 18-cv-5391 (SCJ)

  Defendants.




                PLAINTIFFS’ REPLY IN SUPPORT OF
              MOTION FOR PRELIMINARY INJUNCTION
       Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 2 of 20




      Defendants’ response to Plaintiffs’ Motion for a Preliminary Injunction is

striking in what it does not say. Defendants do not dispute that current Georgia law

requires that an individual have “no contact” with election officials for five calendar

years and then not vote in two subsequent general elections before he or she can be

purged from the voter rolls for inactivity alone. H.B. 316 created that five-year

requirement to mitigate the risk of inappropriate purging of voters who have not

voted but also have not moved. And, Defendants also do not dispute that tens of

thousands of individuals were just removed from the rolls solely for inactivity even

though they do not meet the current statutory standards because they voted or had

contact with the State within the five-year window.

      For these reasons, the constitutional balance favors the Plaintiffs. The State

has no interest in a purge that violates state law. As Elections Director Chris

Harvey’s own testimony clarifies, the State itself sees no benefit from this kind of

purge and is only engaging in it based upon its (incorrect) view of what state law

requires. See Harvey Dep. 341:2–342:24; Pls.’ Br. 19–20. On the other side of the

ledger, using inactivity as a proxy always risks improper purging of people who have

not moved. Nor is there any doubt that barring people from the opportunity to vote

in upcoming elections is a severe burden on the purged individuals’ right to vote.

These essentially undisputed points of fact and law resolve this dispute.
       Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 3 of 20




      Defendants’ responses are unavailing. For one, they claim that Plaintiffs

waited too long to stop the unconstitutional purge, but that is wrong as both a matter

of fact and law and essentially irrelevant now that the challenged purge has been

completed and Defendants have had the chance for full briefing. Next, they argue

that because the question of what interest the State has in this purge must be

determined referring to state law—as will often be the case when evaluating a federal

constitutional claim requires balancing the burden on an individual against the

interest of a state—Plaintiffs’ motion is barred by the Eleventh Amendment. But

Plaintiffs’ claims arise from the First and Fourteenth Amendments, not state law.

Finally, Defendants attempt to manufacture a compelling interest in the purge—

notwithstanding current state law to the contrary—by misstating the content of state

law. But understanding when Georgia permits an individual to be removed from the

voter rolls does not require analyzing “novel” issues of state law. To the contrary,

the text of the relevant statutes and applying simple arithmetic answers the question.

And when current, governing law is applied, tens of thousands of individuals,

including a number of Plaintiffs’ declarants, are being unconstitutionally

disenfranchised.




                                          2
        Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 4 of 20




   I.      PLAINTIFFS WERE DILIGENT IN BRINGING THIS MOTION
           AND DEFENDANTS HAVE SUFFERED NO PREJUDICE.
        In evaluating whether to grant a preliminary injunction, this Court considers

the “reasonable diligence” of a plaintiff in bringing the motion, and any prejudice a

defendant may suffer resulting from the plaintiff’s timing. See Benisek v. Lamone,

138 S. Ct. 1942, 1944 (U.S. 2018); Chabad of S. Ohio & Congregation Lubavitch v.

City of Cincinnati, 363 F.3d 427, 436 (6th Cir. 2004) (holding delay was insufficient

grounds to reverse a grant of a preliminary injunction). Defendants argue Plaintiffs

showed “no diligence whatsoever in their efforts related to their [m]otion,” Defs.’

Br. 22, ECF No. 172, and this lack of diligence is a “fatal flaw[]” in Plaintiffs’

motion, id. at 2. Defendants are incorrect.

        First, Plaintiffs were reasonably diligent in bringing their motion when they

did. As noted in Plaintiffs’ opening memorandum, the Secretary of State (SOS) has

not conducted purges consistently and in the past has declined to purge voters in the

midst of litigation challenging the validity of the SOS’s practices. See Pls.’ Br. 21

n.7, ECF No. 159-1. Plaintiffs were not aware of the actual timing of the proposed

purge until the deposition of Ryan Germany on December 11, id., nor were they

aware until that deposition that Defendants would be basing this purge on a patently

incorrect reading of state law that negated any interest the State might have. Once

Plaintiffs learned of the timing of the purge and the specific basis for it on December


                                          3
       Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 5 of 20




11, Plaintiffs filed their motion within five days. In Benisek, upon which Defendants

rely in claiming a lack of diligence, the moving party “did not move for a preliminary

injunction in the District Court until six years, and three general elections, after the

[challenged] map was adopted, and over three years after the plaintiffs’ first

complaint was filed.” Benisek, 138 S. Ct. at 1944. Because of the factual differences

between the two cases, Benisek distinguishes itself.

      Second, even were Defendants correct that Plaintiffs were belated in seeking

relief—and they are not—Defendants suffered no prejudice.              In Democratic

Executive Committee of Florida v. Lee, 915 F.3d 1312, 1326 (11th Cir. 2019), the

Eleventh Circuit refused to stay a preliminary injunction based on a laches argument,

finding the defendant had “not established that any of the harms it anticipate[d]

[we]re anything more than minimal or nonexistent.” Id. at 1326. Specifically, “the

state’s administrative burden was nominal; its interest in preventing fraud was

unaffected; and public faith in the election [wa]s better-served by allowing

Plaintiffs’ suit.” Lee, 915 F. 3d at 1326. The same logic applies here. This Court

denied Plaintiffs’ requested TRO, and Defendants carried out the purge as

scheduled. Defendants have now had the opportunity for full briefing. And they

have represented that each “record’s status can easily be updated to ‘active’ or

‘inactive’ in an overnight database-updating effort by the vendor.” Defs.’ Br. 22.


                                           4
         Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 6 of 20




Thus if Plaintiffs prevail, Defendants face only a minimal administrative burden in

restoring the list. Finally, although claiming Plaintiffs’ motion “will ensure that no

list maintenance will take place until at least 2021” given various elections in 2020,

Defendants fail to explain how they would have been in any better position had

Plaintiffs brought their motion in late October or November as Defendants suggest

they should have. Id. at 23. The only “prejudice” Defendants may suffer from this

motion is that they must comply with existing law.

   II.      THE ELEVENTH AMENDMENT                         POSES     NO     BAR      TO
            PLAINTIFFS’ MOTION.
         Defendants assert Plaintiffs’ challenge is “state-law-based,” Defs.’ Br. 15,

because evaluating the State’s interest in the purge depends in part on evaluating

whether the purge complies with state law, id. at 16-17.             On this rationale,

Defendants argue the Eleventh Amendment bars Plaintiffs’ motion. But, as courts

have recognized, the mere fact a federal court might have cause to examine a state’s

interest in a particular course of conduct by reference to state law does not transform

a federal constitutional claim into one under state law.

         Defendants do not dispute that federal courts apply a balancing test to evaluate

whether voting restrictions violate Due Process or the First Amendment. See

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 189-90 (2008) (plurality

opinion). Defendants also do not dispute that, as part of that inquiry, federal courts


                                             5
       Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 7 of 20




must evaluate the “precise interests put forward by the State as justifications for the

burden imposed by its rule.” Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).

Here, as in many, state law is relevant to determining whether the State’s

justifications are legitimate. See Addington v. Texas, 441 U.S. 418, 426 (1979)

(relying on State statute to define the State’s interest).

      As Plaintiffs noted, Brown v. Georgia Department of Revenue, 881 F.2d 1018

(11th Cir. 1989), recognized this very point, and Defendants’ attempts at

distinguishing Brown are unavailing. As Brown held, “[u]nder Pennhurst, . . . the

determinative question is not the relief ordered, but whether the relief was ordered

pursuant to state or federal law.” 881 F. 2d at 1023-24. Here, as in Brown, the

requested relief would arise under the U.S. Constitution. See id. at 1024.1

      Other courts have readily dispensed with arguments like those Defendants

make. Some courts have made their reasoning explicit. See, e.g., Gomez v. Ill. State

Bd. of Educ., 811 F.2d 1030, 1036 (7th Cir. 1987) (concluding that Pennhurst was

not controlling because the plaintiffs were “not seeking to vindicate rights based on

state law” but rather alleged that they had “been injured by the defendants’ failure


1
  Defendants are also wrong in arguing that Plaintiffs’ claims must arise under state
law because Plaintiffs seek to stop “only” the removal of 120,561 individuals whose
purge violates state law, as opposed to all “list-maintenance activities.” Defs.’ Br.
17-18. The point, of course, is that a purge in violation of state law cannot serve a
compelling state interest as required to burden the First Amendment right.

                                            6
           Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 8 of 20




to implement [a] state enactment to the extent required by federal law”). Other

courts address state law questions intertwined with federal law claims without seeing

a need to address Pennhurst. See, e.g., Nation v. San Juan Cty., 150 F. Supp. 3d

1253, 1269 (D. Utah 2015) (finding that a county’s alleged interests that required

violating state statutory requirements were “illegitimate and b[ore] no weight in th[e]

court’s assessment” of a potential Equal Protection violation), aff’d sub nom. Navajo

Nation v. San Juan Cty., 929 F.3d 1270 (10th Cir. 2019).              As these cases

demonstrate, evaluating state law as part of adjudicating a federal claim is routine

and poses no Eleventh Amendment issue.

    III.     STATE LAW PROHIBITS THE PURGE OF VOTERS WHOSE
             LAST CONTACT WITH THE STATE WAS AFTER JANUARY 1,
             2010.
       As detailed in Plaintiffs’ memorandum of law in support of their motion,

Defendants’ purge of voters for inactivity, whose last contact with the state was on

or after January 1, 2010, violates both state and federal law. 2 Under state law,




2
  To be clear, while the notion of a nine-year threshold serves as useful shorthand
for the state-law requirement, it is important to recognize that H.B. 316 operates to
bar voters from being purged after a period of inactivity that fluctuates depending
on the date of the voter’s most recent contact with election officials and the date of
the planned purge. In this case, however, the rule is simple: any voter that made
contact with the State at any point on or after January 1, 2010, may not be purged—
pursuant to both state law and the U.S. Constitution.

                                          7
       Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 9 of 20




Defendants may purge voters for inactivity only if their last contact with election

officials occurred before January 1, 2010.

      Georgia law sets firm time limits on when the State may move a registered

voter to the “inactive list,” and when it may purge voters from the “inactive list.”

Specifically, O.C.G.A. § 21-2-234(a)(1) defines “no contact” to mean a voter has

not had one of several types of contact with election officials “during the preceding

five calendar years.” Then, “[i]n the first six months of each odd-numbered year,

the Secretary of State shall identify all electors” with “no contact during the

preceding five calendar years,” and must send them a “confirmation notice . . . during

each odd numbered year.” § 21-2-234(a)(2). A voter cannot move to the “inactive

list” unless “the card is not returned within 30 days after the date of the notice.”

§ 21-2-234(c)(2). To be purged from the “inactive list,” the voter must have made

“no contact” “until the day after the second November general election held after the

elector is placed on the inactive list.” § 21-2-235(b).

      Here is how the statute plays out in practical terms. All voters subject to a

voter-purge in December 2019—or, any time before the November 2020 election—

must have been moved to the inactive list before the 2016 general election. See

O.C.G.A. § 21-2-235(b). To have been moved to the inactive list before November

2016, voters would need to have been identified and mailed notice in 2015, the “odd-


                                          8
      Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 10 of 20




numbered year” immediately before 2016. See id. § 21-2-234(a)(2). All voters

identified in 2015 as having “no contact” with election officials could not have

engaged in any of the statutorily-defined modes of contact with the state “during the

preceding five calendar years”: 2014, 2013, 2012, 2011, or 2010. Id. Thus, only

voters who had their most recent contact with election officials during 2009 are

eligible to be purged under Georgia law. The graphic below sets forth the proper

timeline for a purge under current law—contrary to Defendants’ incorrect approach.




      This result accords with the SOS’s own admissions. The SOS has repeatedly

emphasized the consistency between the 10-year driver’s-license-renewal period

and the voter-inactivity period under Georgia law. In a hearing before this Court,



                                         9
      Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 11 of 20




Defendants argued that it was “important . . . to remember” that “having the list

matching process and the database matching happening simultaneously when

someone goes to get a driver’s license, under House Bill 316[,] that timeline, that

lack of contact would be lined up with the time which you have to renew your

driver’s license. So if you go nine years without voting, in that 10th year when you’re

renewing your driver’s license that will constitute a contact. We can verify you’re

still an eligible voter at a location and can proceed from there.” ECF No. 64 at 16:21-

17:10. And in a press statement, the SOS defended H.B. 316 on the same basis. 3

These statements are completely inconsistent with the State’s new position that a

seven-year threshold for “no-contact” is lawful.




3
 See Johnny Kaufman, Georgia Governor Signs Law To Slow ‘Use It Or Lose It’
Voter Purges, APMReports (Apr. 11, 2019),
https://www.apmreports.org/story/2019/04/11/georgia-brian-kemp-use-it-or-lose-
it-voting-law-changes (“To Raffensperger, it makes sense that the period for when
someone is removed lines up with driver’s license renewal. He called this an
‘objective measure.’”); see also Mark Niesse, Georgia Election Bill Would Give
Voters More Time Before Being Purged, Atlanta Journal-Constitution (Feb. 15,
2019), https://www.ajc.com/news/state--regional-govt--politics/georgia-election-
bill-would-give-voters-more-time-before-being-
purged/0TcTGgTkdIKcPFLjMFQgiP (reporting H.B. 316’s sponsor stating that
“[i]t makes sense to extend the period before inactive voters’ registrations are
canceled so that it’s more likely to coincide with when voters renew their driver’s
licenses every 10 years.”).


                                          10
       Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 12 of 20




       But it is clear from the SOS’s data that nearly all voters purged on December

16 had contact with the State on or after January 1, 2010. See Expert Report of

Michael P. McDonald 10 (“McDonald Report”), attached as Exhibit A (confirming

that over 99% of voters on the State’s spreadsheet had contact after this date).4

Among them were several Georgia voters who submitted declarations in support of

Plaintiffs’ motion. 5

       The SOS defends its unlawful practice by ignoring the portions of the statute

it finds inconvenient. Under Defendants’ theory, § 234 is irrelevant because it

establishes a completely different “clock” than the one at issue in this purge. But

Defendants’ recitation of § 235 ignores § 234’s express incorporation into the § 235

standard: § 235 prohibits the SOS from purging voters unless they “make[] no

contact, as defined in Code Section 21-2-234,” “until the day after the second


4
  As explained in McDonald’s Expert Report, the Georgia Registered Voter File
includes a field entitled “LAST_CONTACT_DATE.” The State’s documentation
only identifies the existence of this field, not the information it tracks. Plaintiffs
assume that the field identifies the last contact a registered voter had with local
election officials, barring any evidence to the contrary from Defendants. See
McDonald Expert Report 7-8.
5
   Defendants falsely claim that Plaintiffs have not provided declarations from a
single person who should not be purged. Linda Bradshaw, David Hopkins, Kilton
Smith, Clifford Thomas, and Charlesetta Young had contact with election officials
after January 1, 2010. See Screenshot of Records for Linda Bradshaw, David
Hopkins, Kilton Smith, Clifford Thomas, and Charlesetta Young in Georgia
Registered Voter File generated by the Secretary of State’s office on November 15,
2019, Attached as Exhibit B. These declarants are merely the tip of the iceberg.

                                         11
       Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 13 of 20




November general election held after the elector is placed on the inactive list of

electors.” O.C.G.A. § 21-2-235(b) (emphasis added). Georgia law establishes one,

single clock. That clock was enacted in H.B. 316, and any other “clock” was

stricken from the law effective April 2, 2019. See H.B. 316 § 51.

      Even if the Defendants were right that they could rely on the now-repealed

three-year time period for placement in inactive status for the group of voters they

just purged, they did not comply with that requirement either. As the McDonald

report shows, about 19% of the group purged for inactivity had contacts like voting

or registering during calendar year 2012. See McDonald Report at 10; supra at 11

n.3. They were only placed on the purge list because of the SOS’s decision to ignore

all 2012 contacts before the November general election, in clear violation of even

the old state law.

      And Defendants’ tortured reading of the statute does nothing to help their

constitutional argument.     As Defendants themselves repeatedly emphasize,

likelihood of success on a state-law claim is not what matters—likelihood of success

on a constitutional claim does. And success on Plaintiffs’ constitutional claim

depends on the state’s interest in the action it is taking: purging voters whose most

recent contact with election officials occurred during 2010, 2011, and 2012. But

that is the very same interest that Georgia’s General Assembly and Governor Kemp


                                         12
         Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 14 of 20




repudiated by enacting H.B. 316. A state interest is best determined by looking at

the legislation it passes, see Addington, 441 U.S. at 426 (looking to state law to

determine the state’s interest), and this legislation spoke clearly: the State has no

interest at all in purging voters for a period of inactivity that is shorter than the statute

was revised to allow. Ga. S. Weekly Report, 2019 Reg. Sess. (Mar. 19, 2019)

(describing H.B. 316 as intended to achieve “a secure and fair election”).

Defendants cannot rest their constitutional argument on a state interest in denying

voters the precise benefit that H.B. 316 conferred.

   IV.     THE PURGED VOTERS WILL SUFFER IRREPARABLE HARM.

       Defendants dismiss the idea voters face irreparable harm in three sentences,

claiming that “an overnight database-updating effort by the vendor” can easily

switch a voter’s status from “cancelled” back to “active.” Defs.’ Br. 22. But the

technical details of how a voter’s record is modified once a voter successfully re-

registers—or after the court grants Plaintiffs’ requested injuctive relief—is entirely

beside the point. Defendants do not dispute there is no post-purge notice sent to a

voter informing them they have been removed from the rolls, nor do they dispute

Georgia offers no same-day registration option.               See O.C.G.A. § 21-2-224

(establishing registration deadlines). It is plain many purged voters are likely to




                                             13
       Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 15 of 20




show up on Election Day and only learn at that very moment they cannot vote,

period.

       The risk of this irreparable harm occurring is all the greater given, for

purged voters, the deadlines to re-register are imminent. To vote in the March 24,

2020 presidential primary and special election, voters would need to discover they

have been purged and re-register by February 24, 2020.6

       The irreparable harm faced by purged voters results from Georgia’s rules that

all but guarantee voters will learn they are no longer registered only at the moment

they cannot re-register, and the imminent deadlines for upcoming elections make

that re-registration highly unlikely. On these points, Defendants have nothing to

say.




6
 2020 State Elections and Voter Registration
Calendar, https://sos.ga.gov/admin/files/2020_Short_Calendar.pdf (last visited
Dec. 17, 2019). For the January 28, 2020 special election for the District 171 seat
in the Georgia House of Representatives voters would need to register even sooner,
by December 30. Daniel Anderson, Georgia House of Representatives District
171 Special Election, BallotPedia News (Dec. 10, 2019),
https://news.ballotpedia.org/2019/12/10/georgia-house-of-representatives-district-
171-special-election/; O.C.G.A. § 21-2-224(b) (setting registration deadlines for
special elections).

                                          14
      Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 16 of 20




                                  CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request that the Court enter

a Preliminary Injunction returning the 120,561 voters moved to cancelled status on

December 16, 2019, based on inactivity back to their status before the purge.

                      CERTIFICATE OF COMPLIANCE

      I certify that this Reply Brief is prepared with one of the font and point

selections approved by the Court in LR 5.1(C).

      Respectfully submitted,



December 18, 2019               /s/ Leslie J. Bryan
                                Allegra J. Lawrence (GA Bar No. 439797)
                                Leslie J. Bryan (GA Bar No. 091175)
                                Maia Cogen (GA Bar No. 832438)
                                Suzanne Smith Williams (GA Bar No. 526105)
                                LAWRENCE & BUNDY LLC
                                1180 West Peachtree Street
                                Suite 1650
                                Atlanta, GA 30309
                                Telephone: (404) 400-3350
                                Fax: (404) 609-2504
                                allegra.lawrence-hardy@lawrencebundy.com
                                leslie.bryan@lawrencebundy.com
                                maia.cogen@lawrencebundy.com
                                suzanne.williams@lawrencebundy.com




                                         15
    Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 17 of 20




Thomas R. Bundy (Admitted pro hac vice)      Dara Lindenbaum (Admitted pro hac
LAWRENCE & BUNDY LLC                         vice)
8115 Maple Lawn Boulevard                    SANDLER REIFF LAMB
Suite 350                                    ROSENSTEIN &
Fulton, MD 20789                             BIRKENSTOCK, P.C.
Telephone: (240) 786-4998                    1090 Vermont Avenue, NW
Fax: (240) 786-4501                          Suite 750
thomas.bundy@lawrencebundy.com               Washington, DC 20005
                                             Telephone: (202) 479-1111
                                             Fax: 202-479-1115
                                             lindenbaum@sandlerreiff.com

Elizabeth Tanis (GA Bar No. 697415)          Kurt G. Kastorf (GA Bar No. 315315)
John Chandler (GA Bar No. 120600)            THE SUMMERVILLE FIRM, LLC
957 Springdale Road, NE                      1226 Ponce de Leon Avenue, NE
Atlanta, GA 30306                            Atlanta, GA 30306
Telephone: (404) 771-2275                    Telephone: (770) 635-0030
beth.tanis@gmail.com                         Fax: (770) 635-0029
jachandler@gmail.com                         kurt@summervillefirm.com

Matthew G. Kaiser (Admitted pro hac vice)    Andrew D. Herman (Admitted pro hac
Sarah R. Fink (Admitted pro hac vice)        vice)
Scott S. Bernstein (Admitted pro hac vice)   Nina C. Gupta (Admitted pro hac vice)
Norman G. Anderson (Admitted pro hac vice)   MILLER & CHEVALIER
KAISERDILLON PLLC                            CHARTERED
1099 Fourteenth Street, NW                   900 Sixteenth Street, NW
Eighth Floor West                            Washington, DC 20006
Washington, DC 20005                         Telephone: (202) 626-5800
Telephone: (202) 640-2850                    Fax: (202) 626-5801
Fax: (202) 280-1034                          aherman@milchev.com
mkaiser@kaiserdillon.com                     ngupta@milchev.com
sfink@kaiserdillon.com
sbernstein@kaiserdillon.com
nanderson@kaiserdillion.com




                                      16
      Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 18 of 20




 Kali Bracey (Admitted pro hac vice)              Jeremy H. Ershow (Admitted pro hac
 JENNER & BLOCK LLP                               vice)
 1099 New York Avenue, NW                         JENNER & BLOCK LLP
 Suite 900                                        919 Third Avenue
 Washington, DC 20001                             New York, New York 10022
 Telephone: (202) 639-6000                        Telephone: (212) 891-1600
 Fax: (202) 639-6066                              Fax: (212) 891-1699
 kbracey@jenner.com                               jershow@jenner.com

 Von A. DuBose
 DUBOSE MILLER LLC
 75 14th Street N.E., Suite 2110
 Atlanta, GA 30309
 Telephone: (404) 720-8111
 Fax: (404) 921-9557
 dubose@dubosemiller.com

Counsel for Fair Fight Action, Inc.; Care in Action, Inc.; Ebenezer Baptist Church
of Atlanta, Georgia, Inc.; Baconton Missionary Baptist Church, Inc.; Virginia-
Highland Church, Inc.; and The Sixth Episcopal District, Inc.




                                        17
      Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 19 of 20




                        CERTIFICATE OF SERVICE

      I hereby certify that, on December 18, 2019, I caused to be served the

foregoing REPLY IN SUPPORT OF MOTION FOR PRELIMINARY

INJUNCTION by filing it with the Court using the ECF system, which will effect

service on opposing counsel:


      Chris Carr
      Attorney General
      Dennis Dunn
      Deputy Attorney General
      Russell Willard
      Senior Assistant Attorney General
      Georgia Office of the Attorney General
      40 Capitol Square
      Atlanta, GA 30334
      ccarr@law.ga.gov
      ddunn@law.ga.gov
      rwillard@law.ga.gov

      Bryan P. Tyson
      Bryan F. Jacoutot
      Special Assistant Attorneys General
      Taylor English Duma LLP
      1600 Parkwood Circle
      Suite 200
      Atlanta, GA 30339
      Telephone: (678) 336-7249
      btyson@taylorenglish.com
      bjacoutout@taylorenglish.com




                                      18
Case 1:18-cv-05391-SCJ Document 177 Filed 12/18/19 Page 20 of 20




Joshua Barrett Belinfante
Vincent Robert Russo, Jr.
Brian Edward Lake
Carey Allen Miller
Alexander Denton
Special Assistant Attorneys General
Robbins Ross Alloy Belinfante Littlefield, LLC
500 Fourteenth St., N.W.
Atlanta, GA 30318
Telephone: (678) 701-9381
Fax: (404) 856-3250
jbelinfante@robbinsfirm.com
blake@robbinsfirm.com
vrusso@robbinsfirm.com
cmiller@robbinsfirm.com
adenton@robbinsfirm.com



This the 18th day of December, 2019.


                              /s/ Leslie J. Bryan
                              Leslie J. Bryan




                                19
